UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7787



STEPHEN E. MCCLELLAND,

                                     Party in Interest - Appellant,

          and


ALLEN  MCRAE;   CHARLES STEVENSON; PATRICK
LAHENS; DENNIS BLYDEN; DAVID EVICK, JR.;
RASHID QAWI AL-AMIN,

                                                         Plaintiffs,

          versus


GENE M. JOHNSON,

                                              Defendant - Appellee.

-----------------

UNITED STATES OF AMERICA,

                                                             Movant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-03-164)


Submitted:   May 4, 2005                     Decided:   May 20, 2005


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Stephen E. McClelland, Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Stephen E. McClelland seeks to appeal the magistrate

judge’s order denying his motion for a temporary restraining order.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                 The order

McClelland    seeks   to   appeal   is   neither   a   final   order   nor   an

appealable interlocutory or collateral order.           See Office of Pers.

Mgmt. v. Am. Fed’n of Gov’t Employees, 473 U.S. 1301, 1303-04

(1985); Drudge v. McKernon, 482 F.2d 1375, 1376 (4th Cir. 1973).

Accordingly, we dismiss the appeal for lack of jurisdiction.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   DISMISSED




                                    - 3 -